DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the power input terminal side”.  There is insufficient antecedent basis for this limitation in the claim. The aforementioned “power input terminal side” should be positively set forth in the claim by providing structural relationship(s) with the remaining structure of the claimed apparatus.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-26967 to Shiraki (cited in IDS) taken alone, or alternatively, in view of JP 2015-79652 to Koki et al. (Koki).
Regarding claims 1 and 8, Shiraki discloses (Fig. 1-7) an electrical connection box (10) comprising: a fusible link (30) including a power distribution bus bar (32) having a power input terminal portion (36) to be connected to a battery (by cable (54)) and a power branching terminal portion (38a) to be connected to the power input terminal portion via a fusing portion (40a, 40b), and a case (34) containing at least the fusing portion of the power distribution bus bar; a housing (12) including a fusible link mounting portion (24) for mounting the fusible link; and a relief terminal portion (62) for connecting a booster cable (60), but does not disclose that said relief terminal portion can be attached and detached on the power input terminal portion side with respect to the fusing portion of the power distribution bus bar.
Nerwin v. Erlichman, 168 USPQ 177, 179. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Alternatively,  Koki discloses (par. [0017]-[0055] of the specification, Fig. 1-10) a relief terminal portion and its assembly with a frame, and specifically discloses the relief terminal portion (1) that  can be plugged and unplugged to the terminal receiving portion (51) of the box body/cassette (5) for improving the versatility of the rescue terminal portion. 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Shiraki according to the teachings of Koki by making the relief terminal portion that can be attached and detached on the power input terminal portion side with respect to the fusing portion of the power distribution bus bar, in order to remove said relief terminal portion when there is no need for it, for example in situations when a battery is disposed at an easily- accessible position, e.g., in the engine room, See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Additionally, regarding claims 2 and  8, Koki discloses that in the box body (5) there is a terminal receiving portion (51) (equivalent to the insertion/ plugging hole) through which the relief terminal portion (1) can be inserted/plugged.
Regarding claim 3, Shiraki discloses that the power distribution bus bar (32) is fixed by being fastened jointly with the relief terminal portion (62) at the power input terminal portion (36) (see the not numbered bolt at (52) on Fig. 1 and 6).
Regarding claim 4, Shiraki discloses that the power distribution bus bar (32) has an opposing surface (42) that opposes the relief terminal portion and has a flat shape (Fig. 4 and 5).
Regarding claim 5, Shiraki discloses that an extended fuse part (38c, 40a) is provided in one piece with the relief terminal portion (62), (Fig. 5).
Regarding claim 6, Shiraki as modified by Koki discloses that the housing (12) includes a fuse mounting portion (20) on which a general-purpose fuse part that is different from the extended fuse part can be mounted, and the extended fuse part (38c, 40a) is provided at a position that does not overlap with the fuse mounting portion in a state in which the relief terminal portion is mounted on the power distribution bus bar (Fig. 1, 2, and 6 of Shiraki).
Regarding claim 7, Shiraki as modified by Koki discloses that the fusible link (32) is mounted by sliding on the fusible link mounting portion (24) (par. [0022] of Shiraki), and the 

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various fuse boxes and assemblies, some with relief terminal portions (e.g., US 7785116, 2009/0253311, 2016/0276818, 2016/0020536, 2015/0255900, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835